DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-7, 10, 15, 17-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 3 and 15, the phrasing “or combinations thereof” renders the claim indefinite. It is unclear if each limitation is intended as an “or” phrase and optional. If all the limitations are required, what combinations are possible besides all the limitations? The metes and bounds of the claim cannot be ascertained. Furthermore, claims must differentiate from the prior art via structural limitations not purported benefits of such device (i.e. reducing time a skill level necessary to install retaining wall). Lastly, the terms “easy handling” and “light equipment” are relative terms which renders the claim indefinite. 
  	With regard to claim 5, the phrasing “or combinations thereof” renders the claim indefinite. It is unclear if a decorative face insert is required on a front side, a left side, and a right side. The metes and bounds of the claims cannot be ascertained.
	With regard to claims 6 and 17, the phrasing “or combinations thereof” renders the claim indefinite. It is unclear how many grooves are required. The metes and bounds of the claims cannot be ascertained.
	With regard to claims 10 and 20, the phrasing “or combinations thereof” renders the claim indefinite. It is unclear which shapes of blocks are required. The metes and bounds of the claims cannot be ascertained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Racine (6,641,452).
	With regard to claims 1 and 13, Racine discloses a retaining wall (fig. 5) and interlocking blocking system (abstract) comprising: 
	a plurality of interlocking blocks (10), each of the interlocking blocks including: a tapered opening (25) through a top surface of the interlocking block (fig. 1); a protruding bottom (30) that extends beyond a bottom surface of the interlocking block (fig. 1), the protruding bottom including a tapered outer surface, a thickness, and an inner tapered surface (figs. 1,4); and a hollow tapered inside (36), the hollow tapered inside extends from the tapered opening on the top surface and tapers into the inner tapered surface of the protruding bottom (fig. 1); the tapered outer surface of the protruding bottom is shaped and sized to match and fit inside of the tapered opening at the top surface of the interlocking block (fig. 3).
	With regard to claims 2 and 14, Racine further discloses the plurality of interlocking blocks are configured to be stacked onto one another (fig. 3), where the protruding bottom of a top block is inserted into the tapered opening of a bottom block (fig. 3), whereby the top block is interlocked to the bottom block (figs. 3-4).
	With regard to claims 3 and 15, Racine further discloses the interlocking blocking system is configured for a retaining wall (fig. 5), wherein: 
	the plurality of interlocking blocks interlock without mortar using their matching tapers thereby reducing a time and skill level necessary to install the retaining wall (col. 1, lines 38-40); the hollow tapered inside of each of the interlocking blocks are configured as forms for additional concrete of other material (fig. 4); the hollow tapered inside of each of the interlocking blocks is configured to allow for easy handling and tying of structure together without mortar (fig. 4; col. 1, lines 38-40); the interlocking blocking system is configured with a minimal amount of concrete to reduce manufacture cost, weight, and shipping costs (fig. 4; col. 2, lines 55-35); 30Docket No. 44235-RA the interlocking blocking system is configured with the ability to easily be handled by light equipment since a significant portion of each of the interlocking blocks is the hollow tapered inside (fig. 4); the interlocking blocking system is configured with a modular design that is configured to allow for multiple configurations with a minimum number of different pieces (col. 4, lines 40-50); the interlocking blocking system is configured with the ability to build either structures that allow water to flow thru them or ones that are a barrier to water (fig. 5); the disclosed interlocking blocking system is configured to use the hollow tapered inside of each interlocking block as a form for additional reinforcement or for adding concrete once the structure is in place (fig. 4); or combinations thereof.
	With regard to claims 10 and 20, Racine further discloses the plurality of interlocking blocks including a plurality of square blocks, a plurality of rounded blocks, a plurality of adaptor blocks, or a combination thereof (col. 4, lines 39-41).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 8, 10, 13-14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau (10,781,588) in view of Nanayakkara (6,105,330).
	With regard to claims 1 and 13, Nadeau discloses a retaining wall (abstract) and interlocking blocking system comprising: a plurality of interlocking blocks (1), each of the interlocking blocks including: 
	a tapered (9) opening through a top surface of the interlocking block; a protruding portion (7/8) that extends beyond a surface of the interlocking block (fig. 1), the protruding portion including a tapered outer surface, a thickness, and an inner tapered surface (fig. 1; col. 4, lines 60-65); and a hollow tapered inside (col. 5, lines 1-8), the hollow tapered inside extends from the tapered opening and tapers into the inner tapered surface of the protruding surface (fig. 1-2); the tapered outer surface of the protruding surface is shaped and sized to match and fit inside of the tapered opening at the opposite surface of the interlocking block (figs. 9-10).
	Nadeau discloses the invention substantially as claimed however discloses an inverted version of applicants block in that the protrusion extends from the top and complementing a tapered opening in the bottom surface and is silent regarding a protruding bottom tapered opening on the top surface.
	Nanayakkara discloses an interlocking blocking system wherein the protrusion (24) extends from a bottom surface (fig. 1) into an opening in the top surface (figs. 9-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nadeau and utilize the blocks with a projection extending from the bottom surface as taught by Nanayakkara since such a modification would have merely required reversing complementary interlocking features as known within the art, yielding a predictable result, and an artisan of ordinary skill in the art would have had a reasonable expectation of success. 
	With regard to claims 2 and 14, Nadeau, as modified further discloses the plurality of interlocking blocks are configured to be stacked onto one another (col. 7, lines 44-46), where the protruding bottom of a top block is inserted into the tapered opening of a bottom block (fig.  1-2), whereby the top block is interlocked to the bottom block (figs. 1-2).
	With regard to claims 4 and 16, Nadeau further discloses a cap (20), the cap is configured to interlock and cover the top surface of one of the interlocking blocks (figs. 5-6, 9-10), the cap including: a flat top face (fig. 5); and a bottom face (fig. 6).  It would have been obvious to one of ordinary skill in the art that by modify Nadeau to have the protrusion on the bottom surface as discussed above the resultant combination would result in a tapered protrusion, the tapered protrusion is shaped and sized to match and fit inside of the tapered opening at the top surface of one of the interlocking blocks.
	With regard to claim 8, Nadeau further discloses a tie down system (tendons 66) configured for securely tying down a top block to a bottom block (figs. 11-12).
	With regard to claims 10 and 20, Nadeau further discloses the plurality of interlocking blocks including a plurality of square blocks, a plurality of rounded blocks, a plurality of adaptor blocks, or a combination thereof (fig. 3).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Racine (6,641,452) in view of Risi et al. (2008/0134615).
	With regard to claim 5, Racine discloses the invention substantially as claimed however is silent regarding each of the plurality of interlocking blocks including decorative face inserts on at least a front side, a left side, a right side, or a combination thereof, the decorative face inserts are configured to provide for texture or patterning of any visible block faces. 
	Risi discloses a blocking system which include decorative face inserts (16) on at least a front side wherein the decorative face inserts are configured to provide for texture or patterning (para 0002) of any visible block faces (figs. 1, 21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Racine and utilize a face inserts as taught by Risi in order to allow the physical appearance of the blocking system to be changed as desired.

Claim(s) 6-7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau (10,781,588) in view of Nanayakkara (6,105,330) as applied to claims 1 and 13 above, and further in view of Thorpe (2004/0221538).
	With regard to claims 6-7 and 17-18, Nadeau further discloses a sealing system (col. 6, lines 44-49) which includes an expanding foam configured for sealing the plurality of interlocking blocks (col. 6, lines 44-49). Nadeau is silent regarding a front or back groove or combinations thereof with the expanding material being inserted into the grooves.
	Thorpe discloses a blocking system wherein the blocks comprises a front, back , or combination there of grooves (14) for receiving a sealant (para 0015). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Nadeau and have channels in the blocks for the sealant as taught by Thorpe in order to allow sealant to be injected after assembly of the blocks.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau (10,781,588) in view of Nanayakkara (6,105,330) as applied to claims 8 and 13 above, and further in view of Grofcsik (3,382,632).
	With regard to claims 9 and 19, Nadeau further discloses a tie down rod (66) extending from a first (60) bracket positioned below the bottom surface of a bottom block through the tapered hollow interior of the bottom block up the tapered hollow interior of the top block to a second bracket (72) and the tie down rod is configured to be tightened thereby putting tension between the top block and the bottom block (col. 6, lines 25-35).
	Nadeau is silent regarding a first indentation on a first side of the hollow tapered inside extending down from the tapered opening at the top surface; a second indentation on an opposing second side of the hollow tapered inside extending down from the tapered opening at the top surface matching the first indentation and a bracket positioned between the first and second indentation.
	Grofcsik discloses a blocking system with a tiedown system comprising a first indentation (56) on a first side of the hollow tapered inside extending down from the tapered opening at the top surface (figs. 1a, 2a); a second indentation (opposing indentation) on an opposing second side of the hollow tapered inside extending down from the tapered opening at the top surface matching the first indentation (figs. 1a-2a) and a bracket (70)positioned between the first and second indentation (fig. 2a).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Nadeau and have the indentations supporting the bracket as taught by Grofcsik since such a modification would have merely required interchanging known tie down systems, yielding a predictable result, and an artisan of ordinary skill would have had a reasonable expectation of success.
	
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau (10,781,588) in view of Nanayakkara (6,105,330) as applied to claim 10 above, and further in view of Jurik (6,233,897).
	With regard to claim 11, Nadeau, as modified further discloses each of the square blocks include32Docket No. 44235-RA a square tapered opening through the top surface of the square block (figs. 3-4); a square protruding bottom (18; figs. 3-4) that extends beyond the bottom surface of the square block, the square protruding bottom including a square tapered outer surface, the thickness, and a square inner tapered surface (figs. 3-4); and a square hollow tapered inside, the square hollow tapered inside extends from the square tapered opening on the top surface and tapers into the square inner tapered surface of the square protruding bottom (figs. 3-4); the square tapered outer surface of the square protruding bottom is shaped and sized to match and fit inside of the square tapered opening at the top surface of the square block (figs. 3-4).
	Nadeau is silent regarding each of the rounded blocks including: a rounded tapered opening through the top surface of the rounded block; a rounded protruding bottom that extends beyond the bottom surface of the rounded block, the rounded protruding bottom including a rounded tapered outer surface, the thickness, and a rounded inner tapered surface; and a rounded hollow tapered inside, the rounded hollow tapered inside extends from the rounded tapered opening on the top surface and tapers into the rounded inner tapered surface of the rounded protruding bottom; the rounded tapered outer surface of the rounded protruding bottom is shaped and sized to match and fit inside of the rounded tapered opening at the top surface of the rounded block; and each of the adaptor blocks including: the square tapered opening through the top surface of the adaptor block; the rounded tapered opening through the top surface of the adaptor block; the square protruding bottom that extends beyond the bottom surface of the adaptor block, the square protruding bottom including the square tapered outer surface, the thickness, and the square inner tapered surface; the rounded protruding bottom that extends beyond the bottom surface of the adaptor block, the rounded protruding bottom including the rounded tapered outer surface, the thickness, and the rounded inner tapered surface; 33Docket No. 44235-RA the square hollow tapered inside, the square hollow tapered inside extends from the square tapered opening on the top surface and tapers into the square inner tapered surface of the square protruding bottom, where the square tapered outer surface of the square protruding bottom is shaped and sized to match and fit inside of the square tapered opening at the top surface of the adaptor block; and the rounded hollow tapered inside, the rounded hollow tapered inside extends from the rounded tapered opening on the top surface and tapers into the rounded inner tapered surface of the rounded protruding bottom, where the rounded tapered outer surface of the rounded protruding bottom is shaped and sized to match and fit inside of the rounded tapered opening at the top surface of the adaptor block; wherein, the rounded blocks and the adaptor blocks are configured for non-right angles and radiuses without the need to cut any of the blocks.
	Nanayakkara further discloses adaptor blocks (fig. 12) include square tapered opening through the top surface of the adaptor block (412); a rounded tapered opening through the top surface of the adaptor block (414); a square protruding bottom that extends beyond the bottom surface of the adaptor block (fig. 12); the rounded protruding bottom that extends beyond the bottom surface of the adaptor block (fig. 12), the square hollow tapered inside, the square hollow tapered inside extends from the square tapered opening on the top surface and tapers into the square inner tapered surface of the square protruding bottom (fig. 12), where the square tapered outer surface of the square protruding bottom is shaped and sized to match and fit inside of the square tapered opening at the top surface of the adaptor block (fig. 12); and the rounded hollow tapered inside, the rounded hollow tapered inside extends from the rounded tapered opening on the top surface and tapers into the rounded inner tapered surface of the rounded protruding bottom, where the rounded tapered outer surface of the rounded protruding bottom is shaped and sized to match and fit inside of the rounded tapered opening at the top surface of the adaptor block (fig. 12); wherein, the rounded blocks and the adaptor blocks are configured for non-right angles and radiuses without the need to cut any of the blocks (col. 3, lines 55-60).
	Jurik discloses using rectangular blocks and rounded blocks (figs. 1-2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Nadeau and utilize adapter blocks as taught by Nanayakkara in order to allow different shaped blocks to be connected.
	 Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Nadeau and utilize rounded blocks as taught by Jurik since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
	With regard  to the tapered includes and protrusion of the rounded block, it would have been obvious to one of ordinary skill the art that by modifying Nadeau to include rounded blocks the resultant combination would be rounded blocks with tapered opening through the top surface of the rounded block; a rounded protruding bottom that extends beyond the bottom surface of the rounded block, the rounded protruding bottom including a rounded tapered outer surface, the thickness, and a rounded inner tapered surface; and a rounded hollow tapered inside, the rounded hollow tapered inside extends from the rounded tapered opening on the top surface and tapers into the rounded inner tapered surface of the rounded protruding bottom; the rounded tapered outer surface of the rounded protruding bottom is shaped and sized to match and fit inside of the rounded tapered opening at the top surface of the rounded block.

	Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art, either alone or in any combination, fails to disclose all the particular limitations of the square 1x1 blocks in combination with the 2x1 blocks, in combination with the 2x2 blocks, in combination with the square l-blocks, in combination with the t-blocks, in combination with rounded 1x1 blocks, in combination with rounded 2x1 blocks; in combination with 2x1 rounded caps; in combination with rounded t-blocks as required by the claims and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
9/13/2022